Citation Nr: 0317150	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  02-06 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right wrist and 
right hand disorder.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a right ankle and 
right leg disorder.

5.  Entitlement to service connection for a left ankle and 
left leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and B.C.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had unverified service from January 1980 to 
January 1984 and from April 1986 to April 1988.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2001 rating decision by the Phoenix, Arizona, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The issue of entitlement to service connection for a right 
wrist and right hand disorder will be addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  Residuals of a back injury have been shown to be causally 
related to the veteran's military service.

2.  Right knee and bilateral ankle and leg disorders have 
been shown to be causally related to the veteran's military 
service.


CONCLUSIONS OF LAW

1.  Residuals of a back injury were incurred in the veteran's 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  A right knee disorder was incurred in the veteran's 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).

3.  A right ankle and right leg disorder were incurred in the 
veteran's active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

4.  A left ankle and left leg disorder were incurred in the 
veteran's active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the following decision, there is no prejudice to 
the veteran by the Board proceeding at this time (on the 
issues of service connection for residuals of a back injury 
and service connection for a right knee and bilateral ankle 
and leg disorders) without reviewing the notice/development 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.102, 
3.159.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

I.  Residuals Of A Back Injury

A June 2001 letter from the veteran' private physician 
indicated that the veteran suffered from degenerative disc 
disease (L4-5).  The physician essentially indicated that the 
veteran's back disability occurred as a result of a parachute 
jump during service.

After a careful review of the evidence, the Board finds that 
service connection for residuals of a back injury is 
warranted.  The veteran has indicated that he has experienced 
back problems dating from Airborne training during his second 
period of service.  Although service medical records do not 
specifically document a back injury, the service medical 
records do document injuries to the knees, ankle, and thigh; 
the veteran has testified (June 2002 Board hearing) that he 
did complain of back pain during service and was given Motrin 
to alleviate the pain.  The June 2001 private physician's 
uncontroverted opinion has linked the veteran's back disorder 
to his military service.  Accordingly, service connection for 
residuals of a back injury is established.

II.  Right Knee And Bilateral Ankle And Leg Disorders

The Board notes that in an August 1997 letter, the veteran's 
private physician stated that the veteran's complaints of 
bilateral foot and ankle pain were associated with probable 
crystal deposition disease.

The veteran underwent a VA joints examination in May 2001.  
While discussing the veteran's complaints of pain and 
swelling in the ankles, knees, and legs, the examiner stated 
that the veteran did have crystal deposition disease in those 
areas.  The May 2001 VA examiner went on to state that 
"there are indications that this [crystal deposition 
disease] did start while [the veteran] was in military 
service."

Based on a review of the record, the Board finds that service 
connection for a right knee and bilateral ankle and leg 
disorders is warranted.  The veteran's service medical 
records noted that the veteran was an "Airborne student" 
and reveal that he was treated for complaints of pain related 
to his right knee, ankles, thighs, and heels.  The May 2001 
VA physician's uncontroverted opinion essentially linking the 
veteran's right knee and bilateral ankle and leg disabilities 
to service was not based solely on the veteran's history; 
instead, the examiner specifically noted that he had examined 
the veteran and also reviewed his service and private medical 
records.  As such, the Board finds that service connection 
for a right knee and bilateral ankle and leg disorders is 
probably warranted.  It is evident that this record contains 
considerable ambiguity regarding the effects and extent of 
injuries during service as well as the consequences of 
incidents unrelated to service.  Certain aspects of the 
medical data are less than unequivocal.  Nevertheless, there 
is sufficient evidence in the veteran's favor which precludes 
a determination that the record preponderates against him.


ORDER

Service connection for residuals of a back injury is granted.

Service connection for residuals of a right knee injury is 
granted.

Service connection for crystal deposition disease of the 
right ankle and leg is granted.

Service connection for crystal deposition disease of the left 
ankle and leg is granted.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  

Under regulations issued after enactment of the VCAA and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, after initially reviewing 
the veteran's claim on appeal, the Board determined that 
additional evidentiary development was required, and it 
undertook actions to further develop the evidence in this 
case.  This newly developed evidence (service medical records 
from the veteran's second period of service) has now been 
associated with the claims folder.

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's new duty-to-assist regulations as codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held that 
38 C.F.R. § 19.9(a)(2) was invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304 
(2002), it allowed the Board to consider additional evidence 
without having to remand the case to the Agency of Original 
Jurisdiction for initial consideration and without having to 
obtain the appellant's waiver.  Therefore, it is apparent 
that the Board must remand the veteran's claim of service 
connection for a right wrist and right hand disorder for a 
review as to whether all evidence needed to consider this 
claim has been obtained (and to conduct any additional VCAA 
notice and development as required), and for the issuance of 
a supplemental statement of the case (SSOC) regarding all 
evidence received since the last supplemental statement of 
the case concerning this claim.

Therefore, in order to ensure due process, the case is 
REMANDED for the following actions:

1.  Any additional development 
contemplated by the VCAA, including, but 
not limited to, informing the veteran of 
the provisions of the VCAA, should be 
undertaken.

2.  The issue of service connection for a 
right wrist and right hand disorder 
should again be reviewed on the basis of 
the additional evidence.  If the benefits 
sought are not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
claim, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional argument and/or 
evidence he desires to have considered in connection with 
this appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



